
	

113 HR 5468 : To designate the facility of the United States Postal Service located at 1103 USPS Building 1103 in Camp Pendleton, California, as the “Camp Pendleton Medal of Honor Post Office”.
U.S. House of Representatives
2014-11-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS
		2d Session
		H. R. 5468
		IN THE SENATE OF THE UNITED STATES
		November 18, 2014Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACT
		To designate the facility of the United States Postal Service located at 1103 USPS Building 1103 in
			 Camp Pendleton, California, as the Camp Pendleton Medal of Honor Post Office.
	
	
		1. Camp Pendleton Medal of Honor Post Office
			(a)DesignationThe facility of the United States Postal Service located at 1103 USPS Building 1103 in Camp
			 Pendleton, California, shall be known and designated as the Camp Pendleton Medal of Honor Post Office.
			(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to
			 the facility referred to in subsection (a) shall be deemed to be a
			 reference to the Camp Pendleton Medal of Honor Post Office.
			
	Passed the House of Representatives November 17, 2014.Karen L. Haas,Clerk
